Name: Commission Decision of 18 December 1980 approving a programme relating to the processing and marketing of beef and pork in the Land Hesse pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D134080/1340/EEC: Commission Decision of 18 December 1980 approving a programme relating to the processing and marketing of beef and pork in the Land Hesse pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 384 , 31/12/1980 P. 0006 - 0006++++COMMISSION DECISION OF 18 DECEMBER 1980 APPROVING A PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF BEEF AND PORK IN THE LAND HESSE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1340/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED ITS PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF BEEF AND PORK IN THE LAND HESSE ON 11 JULY 1980 ; WHEREAS THE SAID PROGRAMME PLANS INVESTMENTS IN THE PUBLIC SLAUGHTERHOUSES SECTOR FOR : - INTERNAL RATIONALIZATION OF BOTH SLAUGHTERHOUSES AND LIVESTOCK MARKETS , - CONCENTRATION OF SLAUGHTERING CAPACITY IN THE MAIN PRODUCTION AREAS , - ADJUSTMENT OF REFRIGERATION CAPACITY TO EXISTING SLAUGHTERING CAPACITY , - ENLARGEMENT OF LIVESTOCK MARKETS WITH THE AIM OF STABILIZING OR INCREASING THE PRODUCERS' INCOME BY ADJUSTING PRODUCTION , BOTH QUALITATIVELY AND QUANTITATIVELY , TO MARKET REQUIREMENTS AND BY REDUCING HANDLING AND PROCESSING COSTS ; WHEREAS IT CONSTITUTES THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 THERETO CAN BE ACHIEVED IN RESPECT OF THE BEEF AND PORK SECTOR IN HESSE ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE PROCESSING AND MARKETING OF BEEF AND PORK IN THE LAND HESSE , FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 11 JULY 1980 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 18 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .